DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered. 
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device. 
Independent claim 6 is drawn to the general notion of a display device. 
Independent claim 11, and its dependent claims, are drawn to the general notion of a driving method for a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding claim 1 and all dependent claims, the particularly-significant, distinguishing structural and functional features are an initialization controller determining a frequency for each frame, and determining whether to provide a first scan signal having a gate-on level to each pixel for each frame according to a change in a frequency of each frame, when these structural and functional features are considered with all other structural and functional features in the base independent claim and any intervening claims.  
Regarding claim 6, the particularly-significant, distinguishing structural and functional features are an initialization controller providing a black voltage control signal to control a first scan driver, when these structural and functional features are considered with all other structural and functional features in the claim. 
Regarding claim 11 and all dependent claims, the particularly-significant, distinguishing structural and functional features are driving a display device at a plurality of frequencies; determining a frequency change of a current frame based on a previous frame; and driving the display device in a normal mode or an initialization mode according to a result of the determining of the frequency change, wherein the initialization mode includes a period in the current frame in which an anode of a light emitting element is initialized to an initialization voltage, and does not include any period in the current frame in which the anode of the light emitting element is initialized, when these structural and functional features are considered with any other structural and functional features in the base independent claim and any intervening claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kwon; Tae Hoon et al., US 20180218678 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element (see Fig. 9), but does not describe an anode potential initialized by a circuit in a timing controller, a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, or a power supply providing a second initialization voltage to a gate electrode of a driving transistor; 
Jung; Yeon-Shil et al., US 20170186375 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element (see [0047], [0048], [0067], [0068]), but does not describe an anode potential initialized by a circuit in a timing controller, a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, or a power supply providing a second initialization voltage to a gate electrode of a driving transistor;
Lin; Chin-Wei et al., US 20180061311 A1, describes a display containing a scan driver, a pixel circuit, and a light emitting element (see Fig. 10), but does not describe an anode potential initialized by a circuit in a timing controller, a control signal output configured to provide a black voltage control signal to the first scan driver according to a frequency determined by a frequency determiner, or a power supply providing a second initialization voltage to a gate electrode of a driving transistor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693